IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-80,123-01


EX PARTE JACK MANISCALCO JR., Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 11-DCR-56387HC1 IN THE 434TH DISTRICT COURT

FROM FORT BEND COUNTY



Per curiam.
 
O P I N I O N



	This is a post-conviction application for a writ of habeas corpus forwarded to this Court
pursuant to Tex. Code Crim. Proc.  art. 11.07, § 3, et seq.  Applicant was convicted of the state jail
felony offense of interference with an emergency call, and punishment was assessed at six months'
confinement.  The Fourteenth Court of Appeals affirmed his conviction.  Manisculco v. State, No.
14-11-00594-CR (Tex. App.-Houston [14th] March 19, 2013). 
	The habeas application was filed in the trial court on June 25, 2013 and this Court received
it on August 22, 2013. On September 18, 2013, this Court issued an opinion granting relief. 
However, on September 4, 2013, while the application was still pending in this Court, Applicant was
released from custody pursuant to his motion for "shock probation".  This Court was not notified of
Applicant's release until September 23, 2013.
	This Court had jurisdiction to consider the 11.07 habeas application at the time it was filed,
but the order granting shock probation meant the conviction was no longer final.  After
reconsideration on our own motion, the Court withdraws its previous opinion and substitutes this
opinion. Applicant's application is hereby dismissed.
DO NOT PUBLISH
DELIVERED: October 23, 2013